[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                     FILED
                           ________________________         U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                September 17, 2007
                                 No. 06-15377                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                       D. C. Docket No. 05-61880-CV-FAM

FIREMAN'S FUND INSURANCE COMPANY,



                                            Plaintiff-Counter-Defendant-Appellant,

                                       versus

DELORES KETTLEMAN,


                                            Defendant-Counter-Claimant-Appellee,

DONALD SOULIER,
individually and as the personal representative of
the Estate of Cindy Soulier,

                                                              Defendant-Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________
                               (September 17, 2007)
Before DUBINA, CARNES and WILSON, Circuit Judges.

PER CURIAM:

        Fireman’s Fund Insurance Company (“Fireman’s Fund”) appeals the denial

of its motion for summary judgment and the grant of summary judgment in favor

of Delores Kettleman, Donald Soulier, and Donald Soulier as the personal

representative of the estate of Cindy Soulier. We affirm the district court’s

judgment.

                                 BACKGROUND

        On July 3, 2005, Kettleman, driving her brother’s Honda Accord with

permission, caused an automobile accident that injured Mr. Soulier and caused

Mrs. Soulier’s death. Mr. Soulier sought to recover damages from Kettleman on

his own behalf for the injuries he suffered, and on behalf of his deceased wife’s

estate. Kettleman’s brother, Dennis Cirone, held an automobile insurance policy

for the Accord from Liberty Mutual Insurance Company (“Liberty Mutual”).

Additionally, Cirone and his wife held an excess insurance policy from Fireman’s

Fund.

        The Fireman’s Fund policy expressly provided for coverage of automobile

accidents involving an automobile covered both under the Fireman’s Fund policy

and under “a personal automobile policy that qualifies as required underlying



                                          2
insurance.” Here, the Liberty Mutual policy was the Cirones’ required underlying

insurance. Fireman’s Fund advised Kettleman, however, that it would neither

cover nor defend her under its policy. Fireman’s Fund then filed a declaratory

judgment action, naming Kettleman and Soulier as defendants, and all three parties

moved for summary judgment.

      The Fireman’s Fund policy declares that it will “follow form” of the

required underlying insurance. According to the Fireman’s Fund policy, “follow

form” means that Fireman’s Fund “will use the definitions, coverages, exclusions,

conditions, and other provisions of applicable required underlying insurance . . . to

determine coverage under this policy.” The parties agree that Kettleman was an

“insured” under the Liberty Mutual policy. The issue in the district court was

whether the “follow form” provision in the Fireman’s Fund policy required the use

of the definition of “insured” in the Liberty Mutual policy or that in the Fireman’s

Fund policy. The district court ruled that the Fireman’s Fund policy language

unambiguously required that Fireman’s Fund use the definition of “insured”

provided in the Liberty Mutual policy. Consequently, the court denied Fireman’s

Fund’s motion for summary judgment, granted the motions of Kettleman and

Soulier, and entered a final judgment pursuant to those orders.




                                          3
                            STANDARD OF REVIEW

      We review a grant or denial of summary judgment de novo. Holloman v.

Mail-Well Corp., 443 F.3d 832, 836 (11th Cir. 2006). “Summary judgment is

appropriate when no genuine issue of material fact exists and the moving party is

entitled to judgment as a matter of law.” Elan Pharm. Research Corp. v.

Employers Ins. of Wasau, 144 F.3d 1372, 1375 (11th Cir. 1998) (citing Fed. R.

Civ. P. 56(c)).

                                   DISCUSSION

      The parties disagree as to the proper interpretation of the Fireman’s Fund

policy. Kettleman and Soulier argue that the “follow form” provision in the

Fireman’s Fund policy requires that Fireman’s Fund provide coverage for the

accident because Kettleman was an “insured” under the Liberty Mutual policy.

Fireman’s Fund argues that the “follow form” provision in its policy did not extend

to the definition of “insured.” Instead, it argues, Kettleman, as a claimant under

the Fireman’s Fund policy, had to satisfy the definition of “insured” under that

policy as a threshold matter before coverage under the policy could be triggered.

The district court held that the unambiguous policy language supported the view of

Kettleman and Soulier. We agree.

      The parties agree that New Jersey law applies to their dispute.   The district



                                          4
court properly recognized that it must resolve insurance contract disputes

according to the language of the policy. If the express language of a policy is

unambiguous, the “court is bound to enforce the policy as written.” Royal Ins. Co.

v. Rutgers Cas. Ins. Co., 638 A.2d 924, 927 (N.J. Super. Ct. App. Div. 1994).

Moreover, under a “follow form” policy provision, “the parties agree that the

coverage issues presented turn solely on the interpretation of the underlying

polic[y].” Houbigant, Inc. v. Fed. Ins. Co., 374 F.3d 192, 203 (3d Cir. 2004)

(applying New Jersey law) (quoting Piper Jaffray Co., Inc. v. Nat’l Union Fire Ins.

Co., 967 F.Supp. 1148, 1151 (D.Minn. 1997).

      When, as here, an accident occurs involving an automobile covered by both

a required underlying automobile insurance policy and the Fireman’s Fund policy,

the unambiguous language of the Fireman’s Fund policy requires that the

definition of “insured” in the underlying policy apply. The Fireman’s Fund policy

expressly states that, in following form, it will “use the definitions” of an

underlying policy in such a case. Nowhere in its policy does Fireman’s Fund

exclude the definition of “insured” from its “follow form” requirements. Thus, the

Fireman’s Fund policy required that Fireman’s Fund determine coverage under the

policy here using the Liberty Mutual policy’s definition of “insured.” Because

Kettleman was an “insured” under the Liberty Mutual policy’s definition,

Fireman’s Fund was bound under its policy to cover Kettleman.


                                           5
                                 CONCLUSION

      Accordingly, we affirm the district court’s grant of summary judgment in

favor of Kettleman and Soulier and its denial of Fireman’s Fund’s motion for

summary judgment.

AFFIRMED.




                                        6